McINNIS, Judge.
This is a demand for $4,046.50 for personal injuries and medical expenses, alleged to have been sustained in a collision between a Ford pickup truck owned by M. L. Johnson, with a Chevrolet two door sedan owned and being driven by Hershal G. Broughton, in which plaintiff was a guest passenger. The truck was being driven by Richard L. Touchstone, and was insured against public liability by Maryland Casualty Company. The truck owner, the driver and the insurance company are made defendants.
This case was consolidated for trial in the lower court and in this court with our No. 8083, 72 So.2d 552. The issues are the same, except that the plaintiff here was a guest of Broughton.
The district judge rejected plaintiff’s demand, and he is prosecuting a devolutive appeal to this court.
All the issues are fully discussed in No. 8083 except that of the favored position of guests who are free from independent acts of negligence. Having found as is shown in No. 8083 that the negligence of Brough-ton, plaintiff’s host, was the proximate cause of the collision and resulting damage, the position of plaintiff is no better than that of his host. Johnson v. Houston Fire & Casualty Co., La.App., 66 So.2d 533.
For this reason, and the reasons set out in No. 8083, the judgment of the district court rejecting plaintiff’s demand is affirmed at the cost of plaintiff-appellant in this court and in the lower court. .